Citation Nr: 1412645	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1981 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Notice of Disagreement and Substantive Appeal, the Veteran essentially maintains that he is entitled to increased VA compensation because should be separately compensated for his irritable bowel syndrome and gastroesophageal reflux disease, which are currently evaluated as 30 percent and 10 percent disabling, respectively.

The Veteran's most recent VA examination addressing irritable bowel syndrome occurred in June 2008 and his most recent VA examination addressing gastroesophageal reflux disease occurred in March 2007.  The VA examination reports did not address the combined impact of his gastrointestinal disabilities and were not provided with the benefit of the most recent relevant medical evidence, including VA treatment records through May 2013 contained in the claims file. 

The Board finds that VA must afford the Veteran a VA examination that must include a retrospective medical opinion addressing the severity of his irritable bowel syndrome and gastroesophageal reflux disease throughout the appeal, to include the combined impact of his gastrointestinal disabilities.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his gastrointestinal disabilities, and take appropriate measures to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his gastrointestinal disabilities.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the nature, extent and severity of his gastrointestinal disabilities and the impact of the conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent outstanding records, arrange for a gastrointestinal VA examination to determine the current nature and severity of the Veteran's IBS and GERD throughout the appeal, to include the overall severity of his gastrointestinal problems.  The claims folder should be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all manifestations of the Veteran's gastrointestinal problems.  The examiner should state whether the GERD results in:

a. symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; and/or

b. persistently recurrent epigastric distress with dysphagia, pyros is, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health

The examiner should also address whether the Veteran's IBS is:

a. severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress;

b. moderate; frequent episodes of bowel disturbance with abdominal distress; or

c. mild; disturbances of bowel function with occasional episodes of abdominal distress.

All findings, along with fully articulated medical rationale for the opinions, must be set forth in a legible examination report.

4.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

